Case 1:17-cV-Ol496-LPS Document 36 Filed 10/12/18 Page 1 of 8 Page|D #: 273

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE
DONALD PARKELL,
Plaintiff, C.A. No. l7-l496-LPS

V.

MARIA LYONS, et al.,

Defendants.
DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS AND/OR
CONDUCT AN EVIDENTIARY ANALYSIS ON THE ISSUE OF EXHAUSTION WITH
RESPECT TO CLAIMS AGAINST I-IOWARD1 MAY ANI) l)E.lESUS

Defendants Lt. Orlando DeJesus, Vincent May and William Howard (“Security
Defendants”) , by and through the undersigned counsel, hereby respond to Plaintiff Donald
Parkell’s (“Plaintiff”) reply in opposition to their motion that the case be dismissed and/or an
evidentiary hearing be held to determine whether Plaintiff exhausted his administrative remedies
under the PLRA as follows:

l. As discussed in the Security Defendants initial motion, a review of Plaintiff"s
grievances shows that he filed no grievances about this issue. In fact, he filed this lawsuit only
thirteen days after the events detailed in the Complaint, making it implausible that he could have
fully exhausted any administrative remedy prior to filing suit.

2. ln response to the Security Defendants’ motion and the Motion to Dismiss filed by
co-def`endants, Plaintiff filed a single response that consists largely of testimony from Plaintiff and
Plaintiff’s counsel about the purported indignities faced during their attorney-client meetings last
October. Plaintiff does not deny failing to file a grievance, but rather contends that filing a

grievance would have been futile because “staff` issues” are deemed by the grievance officer to be

non-grievable.

Case 1:17-cV-Ol496-LPS Document 36 Filed 10/12/18 Page 2 of 8 Page|D #: 274

3. As an initial matter, Plaintiff incorrectly characterizes exhaustion as a summary
judgment issue, While Defendants do not oppose additional, limited discovery on the exhaustion
issue, it is important to stress that exhaustion is not a summary judgment issue. In the recent case
of Paladz'no v. Newsome, 885 F.3d 203 (3d Cir. 2018), the Third Circuit discussed the procedure
for resolving whether an inmate had properly exhausted his administrative remedies. Exhaustion
is a “prelimz'nary issue for which no right to jury trial exists.” Id. at 210 quoting Small v. Camden
County, 728 F.3d 265, 271 (3d Cir. 2013)(emphasis added).1 Not only is exhaustion a preliminary
issue, Paladino clearly allows the Court to weigh the credibility of witness (unlike summary
judgment). The Defendants are happy to present additional testimony about the various
administrative remedies available to inmates at JTVCC should the Court desire to hear it.

4. As to Plaintiff’ s contention that raising a “staff issue” through the normal grievance
process may have been futile, he may be correct. According to the Institutional Grievance Chair
Matthew Dutton, grievances that ask for an officer to be investigated or disciplined are considered
to be “staff issues” and are not addressed through the grievance process. See Declaration of
Matthew Dutton attached as Exhibit A. However, those issues are appropriately addressed by
writing the unit commander. Ia'. Further, if an inmate files a grievance raising these issues, it is
forwarded to the unit commander for investigation Id. The decision of the unit commander can
be appealed to the Operations Superintendent and ultimately the Warden. Id. Thus, there is an

administrative remedy available for “staff issues.” ln fact, that remedy can be initiated by filing a

 

l lt appears from Palaa’z`no that exhaustion is not really a Rule 12 dismissal issue or a Rule 56
summary judgment issue. Defendants have called this a motion to dismiss because dismissal is
the outcome they are seeking. However, Defendants have no objection to allowing Plaintiff
limited discovery on the exhaustion issue, That says, he appears to concede that he took no steps
to exhaust (because he contends that a grievance would have been rejected).

2

Case 1:17-cV-Ol496-LPS Document 36 Filed 10/12/18 Page 3 of 8 Page|D #: 275

grievance Therefore, Plaintiff`s argument that he be excused from exhaustion requirements for a
lack of a remedy should be disregarded

5. Moreover, Dutton states that claims of missing property are generally grievable, the
exception is when there is a pending disciplinary action. ]d. ln this case, Plaintiff was disciplined
for the October 11, 2017 incident. He was found guilty and did not appeal. Id. Thus, Plaintiff had
yet another administrative avenue that he failed to fully exhaust.

While notice and opportunity are key in an exhaustion matter, Paladino gives trial courts
discretion to decide on a method for giving parties notice and opportunity. ]d. at 211. Defendants
believe that Plaintiff has had administrative remedies available to raise his concerns with his
treatment by the officer and to raise his concerns about his property. He did not avail himself to
those options but instead filed suit almost immediately.

WI-IEREFORE, Defendants DeJesus, Howard and May respectfully request that this
Honorable Court allow Plaintiff an opportunity to respond to their contention that he failed to
exhaust his administrative remedies as required by the PLRA and then dismiss Plaintiff s claims

against them.

STATE OF DELAWARE
DEPARTMENT OF JUSTICE

/s/ Rvan P. Connell

Ryan P. Connell, I.D. #5423
Deputy Attorney General

820 North French Street, 6lh Fl.,
Wilmington, Delaware 19801
(302)577-8400
Ryan.connell@state.de.us

Dated: October 12, 2018

Case 1:17-cV-Ol496-LPS Document 36 Filed 10/12/18 Page 4 of 8 Page|D #: 276

EXHIBIT A

______,_________ __________ [

 

C_aSe 1.17-CV-Ol49_6-_|__P_S_DOCUI'T1_nt 6_ l_:_i|_e__lQ_/J_Z 18 _Pa aeg e_5 _Qf 8 PagelD_ #. 277

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DONALD PARKELL, )
n n )
Plaintiff, ) C.A. NO. l7-l496-LPS
)
v. )
)
MARIA LYONS, et al., )
)
Defendants )
DECLARATION

Pursuant to 28 U.S.C. §1746, I, Matthew Dutton, declare the following:

l. I am employed by the Delaware Department of Correction (“DDOC”) and am
currently assigned to the James T. Vaughn Correctional Center (“JTVCC”) located in Smyma,
Delaware.

2. I have been employed by DDOC since 2000 and Institutional Grievance Chairperson
(“lGC”) since May, 2006. I currently hold the rank of Corporal.

3. My present duties include being primarily one of several Institutional Grievance
Chairpersons (“IGC”). In that capacity, l initially review and process all inmate grievances
pursuant to the institutional grievance policy and procedure I have held this position since
approximately May 2006. l provide initial processing and, in nearly every instance, will notify
the grievant in writing as to the disposition and routing of the particular grievance, irrespective of
its subject matter or nature.

4. Not all inmate complaints are properly addressed through the inmate grievance
process The correct administrative remedy is sometimes determined by how an issue is framed
If a grievance asks for an officer to be investigated/disciplined, it is considered a “staff issue”

and it not grievable through the normal grievance process Staff` issues are appropriately

 

 

Case 1:17-cv-Ol496-LPS Document 36 Filed 10/12/18 Page 6 of 8 Page|D #: 278

addressed by writing the unit commander. When an inmate files a grievance raising staff issues,
l generally respond to the inmate as as follows: “In most cases to request the actions of security
staff personnel to be investigated, you should write to the Unit Commander; however a copy of
this grievance will be sent by DACS to Unit Commander at this time. If you receive no response
or are dissatisfied with the response from the Unit Commander, you may appeal that decision to
the Operations Superintendent and ultimately to the Warden.” I forward the grievance to the unit
commander with the following message’: “The grievance referred to you has been identified as
not meeting the standards established by policy to be processed through the grievance system,
and therefore will be returned to the offender as unprocessed. Major Brennan directed the IGC
office to forward this document to you for investigation Any and all concerns identified during
your investigation into this matter are to be relayed to Major Brennan’s office.” Thus, there is an
administrative remedy for “staff issues” and that administrative remedy can be initiated by filing

a grievance

5. Inmates can submit a grievance on any policy, however sometimes we mark the
grievance return/unprocessed and ask that the inmate write the Warden as he is the only person
that can change it When it comes to housing rules. If a Bureau level policy is at issue I instruct

them to Write the Bureau Chief.

6. Generally inmates can dispute missing property through the grievance process.
The only way it would not have been accepted is if the inmate received a disciplinary report for
the pictures and would have to go through the disciplinary process and appeal process this is per
4.4 grievance policy. In this case, it appears that inmate Parkell received a disciplinary write up
on October ll, 2017 related to the items he purported to wish to take to his legal visit. He did

not appeal that decision.

Case 1:17-cv-Ol496iP_S_D_oc_um_e_ntF36 _Fi_|eo| _1_0/_1_2!1_8" Bag_e 7_of_8_EagelD_#'_279_____|

I, Matthew Dutton, declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.

Executed on the jr?-*' day of October, 2018.

W[£»/

Signa'ture

_M shifted 04qu

Print Name

Case 1:17-cv-Ol496-LPS Document 36 Filed 10/12/18 Page 8 of 8 Page|D #: 280

lN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DONALD PARKELL, )
)
Plaintiff, ) C.A. No. 17-1496-LPS
)
v. )
)
MARIA LYONS, et al., )
)
Defendants )
ORDER
AND NOW, this day of , 2018, the Motion to Dismiss

filed by Defendants in the above captioned matter having been duly considered, and Plaintiff
having been given notice and an opportunity to respond on the issue of exhaustion, is granted;

and,
IT IS ORDERED that the Plaintiff"s claims against Defendants DeJesus, Howard, and

May be dismissed, with prejudice, and judgment be entered in their favor.

 

Judge

